


EXHIBIT 10.42


(PAGE NUMBERS REFER TO PAPER DOCUMENT ONLY)


CPI CORP.
NONSTATUTORY STOCK OPTION AGREEMENT


THIS NONSTATUTORY STOCK OPTION AGREEMENT (the “Agreement”) is made effective as
of February 13, 2012 (the “Grant Date”), between CPI Corp., a Delaware
corporation (the “Company”), and James J. Abel (the “Employee”), pursuant to the
CPI Corp. Omnibus Incentive Plan (the “Plan”). Capitalized terms not otherwise
defined herein shall have the meaning assigned to such terms in the Plan.
In consideration of the premises, mutual covenants and agreements herein, the
Company and the Employee agree as follows:
1.Grant of Option. The Company hereby grants to Employee an option (the
“Option”) to purchase all or any part of an aggregate of fifty thousand (50,000)
Shares on the terms and conditions set forth herein. The Option shall not
constitute an “incentive stock option” within the meaning of Section 422 of the
Code.


2.Option Price. The purchase (exercise) price for each Share issuable upon
exercise of the Option shall be $1.11, being 100% of the Fair Market Value per
Share on February 13, 2012.


3.Vesting.


(a)    Subject to Section 5 hereof, the Option shall vest and become exercisable
upon the occurrence of the conditions set forth below:
Cumulative Vested Percentage        Vesting Date
25%                    February 13, 2013
50%                    February 13, 2014
75%                    February 13, 2015
100%                    February 13, 2016
(b)    Notwithstanding the vesting schedule set forth in Section 3(a), this
Option shall become immediately vested and exercisable as to any Shares that
have not otherwise vested as of a Change of Control of the Company (as defined
below). In addition, in the event of Employee's Termination of Service for any
reason other than a termination by the Company for Cause following the Company's
appointment of a Permanent CEO (as such term is defined in Employee's employment
letter agreement with the Company dated February 8, 2012 (the “Employment
Agreement”), this Option shall become vested in full immediately prior to such
Termination of Service, provided Employee executes (without revoking) and
returns to the Company the waiver and release in the form attached to the
Employment Agreement as Appendix C (the “Release Agreement”) within thirty (30)
calendar days after the effective date of such Termination of Service.








--------------------------------------------------------------------------------




(c)    For purposes of this Option, the following terms shall have the following
meanings:
“Cause” shall mean (i) conduct or activity of the Employee materially
detrimental to the Company's or any Subsidiary's reputation or business
(including financial) operations; (ii) gross or habitual neglect or breach of
duty or misconduct of the Employee in discharging the duties of his or her
position; (iii) repeated unfitness or unavailability for service, disregard of
the Company's rules or policies after reasonable notice and opportunity to cure,
or engaging in conduct not becoming of a senior manager of the Company; or (iv)
prolonged absence by the Employee from his or her duties (other than on account
of illness or disability) without the consent of the Company.
“Change of Control” shall mean a change in control of a nature that would be
required to be reported in response to Item 5.01 of the Current Report on Form
8-K, as in effect on the date hereof, pursuant to Section 13 or 15(d) of the
Securities Exchange Act of 1934, as amended (“Exchange Act”) or would have been
required to be so reported but for the fact that such event had been “previously
reported” as that term is defined in Rule 12b-2 of Regulation 12B of the
Exchange Act unless the transactions that give rise to the Change in Control are
approved or ratified by a majority of the members of the Incumbent Board who are
not participants in the Plan; provided that, without limitation, notwithstanding
anything herein to the contrary, a Change in Control shall be deemed to have
occurred if (i) any Person is or becomes the beneficial owner (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing more than 40% of the combined voting power of the Company's
then outstanding securities ordinarily (apart from rights accruing under special
circumstances) having the right to vote at elections of directors (“Voting
Securities”), (ii) individuals who constitute the Incumbent Board cease for any
reason to constitute at least a majority thereof, or (iii) the stockholders of
the Company approve a reorganization, merger or consolidation with respect to
which persons who were the stockholders of the Company immediately prior to such
reorganization, merger or consolidation do not, immediately thereafter, own,
directly or indirectly, more than 50% of the combined voting power entitled to
vote generally in the election of directors of the reorganized, merged or
consolidated corporation's then outstanding voting securities, or a liquidation
or dissolution of the Company or of the sale of all or substantially all of the
assets of the Company. For purposes of this Agreement, the term “Person” shall
mean and include any individual, corporation, partnership, group, association or
other “person,” as such term is used in Section 14(d) of the Exchange Act, other
than the Company or any employee benefit plan(s) sponsored or maintained by the
Company. For these purposes, “Incumbent Board” shall mean the individuals who
constitute the Board on the Grant Date; provided that any person becoming a
director subsequent to the Grant Date whose election, or nomination for election
by the Company's shareholders, was approved by a vote of at least three-quarters
of the directors comprising the Incumbent Board (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director, without objection to such nomination) shall, for
purposes of this Plan, be deemed a member of the Incumbent Board.






- 2 -




--------------------------------------------------------------------------------




4.Term. Subject to earlier termination as provided in Section 5 hereof, the
Option shall terminate, and be of no force or effect after 5:00 p.m. (Eastern
Time), on the tenth (10th) anniversary of the Grant Date (the “Expiration
Date”).


5.Effect of Termination of Service. Subject to the acceleration provisions of
Section 3(b), in the event of Employee's Termination of Service, then (i) all
further vesting of Employee's rights with respect to the Option under Section 3
hereof shall immediately cease, (ii) any then unvested portion of the Option
shall be immediately cancelled and forfeited by the Employee for no
consideration and (iii) any then vested portion of this Option shall terminate
and lapse following such Termination of Service as follows:


(i) immediately upon Employee's Termination of Service for Cause;  


(ii) 90 days after any voluntary Termination of Service by the Employee; or


(iii) one year after the Employee's Termination of Service on account of death
or Disability, or an involuntary Termination of Service by the Company without
Cause;


provided however that in no event shall this Option remain exercisable beyond
the Expiration Date.
6.Nontransferability. The Option shall not be transferable other than by will or
the laws of descent and distribution, and any permitted transferee shall take
the Option subject to all of the terms hereof. During the lifetime of the
Employee, the Option may be exercised only by the Employee or, in the case of
the Employee's Disability, the Employee's duly authorized representative.
Following the death of the Employee, the Option may be exercised only by the
Employee's executor, administrator or permitted transferee as provided above.
Without limiting the generality of the foregoing, the Option may not be
assigned, transferred (except as provided above), pledged or hypothecated in any
way, shall not be assignable by operation of law, and shall not be subject to
execution, attachment or similar process, and any attempt to do so shall be
void.


7.Method of Exercise.


(a)Subject to the terms and conditions of this Agreement and the Plan, the
Option may be exercised, in whole or in part, to the extent then exercisable, at
any time prior to its expiration as provided in Section 4 or Section 5 hereof.
Any such exercise shall be effected by a written notice delivered to the
Secretary of the Company at its principal executive office, in such form as the
Company may prescribe, and shall be signed by the person or persons so
exercising this Option. In the event this Option shall be exercised pursuant to
Section 6 hereof by any person other than the Employee, such notice shall be
accompanied by appropriate proof of the right of such person to exercise the
Option. Any notice of exercise delivered under this Section 7 shall state the
number of Shares in respect of which the Option is being exercised, and shall be
accompanied by full payment for the Shares with respect to which the Option is
exercised (in the form permitted in Section 7(b) hereof). If the Option is
exercised by any person or persons other than the Employee under Section 6
hereof, then the notice shall be accompanied by appropriate proof of the right
of such person or persons to exercise the Option.










- 3 -






--------------------------------------------------------------------------------




(b)The exercise price of the Option (or portion thereof being exercised) may be
paid (i) in United States dollars in cash or by check; (ii) through delivery of
Shares owned by Employee having a Fair Market Value equal as of the date of the
exercise to the exercise price of the Option; or (iii) by having the Company
retain from the Shares otherwise issuable upon exercise of the Option, a number
of Shares having a Fair Market Value equal, as of the date of exercise, to the
exercise price of the Option (a “net-exercise”); or (iv) by any combination of
(i), (ii), or (iii) above.


(c)Exercise of this Option or any portion hereof is conditioned on the Employee
providing the Company with payment of the amount of any federal, state or local
taxes required by law to be withheld by the Company as the result of such
exercise. If the Employee does not make such payment when requested, the Company
may refuse to issue any Shares under this Option until arrangements satisfactory
to the Company for such payment have been made. Payment of withholding taxes
shall be made by the Employee in cash or by check, or the Employee may elect to
have the Company withhold from the Shares otherwise issuable to the Employee in
connection with such exercise that number of Shares (based on Fair Market Value)
that would be necessary to satisfy the requirements for withholding any amounts
of taxes due upon such exercise, or by a combination of the foregoing. For the
purpose of calculating the Fair Market Value of Shares to be withheld to pay
withholding taxes, the relevant date shall be the date of exercise.


8.No Rights of a Shareholder. The Employee shall not have any of the rights of a
shareholder of the Company with respect to the Shares that may be issued upon
the exercise of the Option until such time as the Shares are issued to the
Employee following an exercise. No adjustment shall be made for dividends or
other distributions made by the Company to its shareholders or other rights for
which the record date is prior to the date on which the Employee is admitted as
a shareholder with respect to Shares that may be issued upon the exercise of the
Option. Notwithstanding the preceding sentence, in the event of an extraordinary
cash dividend or distribution, the Committee shall make appropriate and
equitable adjustments to the number of Shares subject to this Option and/or to
the exercise price hereof as the Committee determines in its sole and reasonable
discretion are necessary to prevent dilution of Employee's rights hereunder. The
Committee's determination with respect to any such adjustments under this
Section 8 shall be conclusive and binding on the Employee.


9.Securities Law Considerations. If at any time during the term of the Option,
the Company shall be advised by its counsel that Shares issuable upon exercise
of the Option are required to be registered under the Federal Securities Act of
1933, as amended (the “1933 Act”), or under applicable state securities laws, or
that delivery of such Shares must be accompanied or preceded by a prospectus
meeting the requirements of the 1933 Act or of any applicable state securities
laws, issuance of Shares by the Company may be deferred until such registration
is effected or a prospectus available or an appropriate exemption from
registration is secured. The Employee shall have no interest in the Shares
covered by this Option unless and until such Shares are issued. The Employee
agrees and acknowledges that the Option may not be exercised unless the
foregoing conditions are satisfied.


10.Subject to the Plan. This Agreement shall be subject to and governed by all
the terms and conditions of the Plan. A copy of the Plan has been delivered to
the Employee and is hereby incorporated by reference. In the event of any
discrepancy or inconsistency between the terms and conditions of this Agreement
and of the Plan, the terms and conditions of the Plan shall control.






- 4 -






--------------------------------------------------------------------------------




11.Code Section 409A. This Option is intended to be exempt from Section 409A of
the Code, and the regulations and guidance promulgated thereunder (“Section
409A”). Notwithstanding the foregoing or any provision of this Option to the
contrary, if any provision of this Option contravenes Section 409A or could
cause the Employee to incur any tax, interest or penalties under Section 409A,
the Board may, in its sole discretion and without the Employee's consent, modify
such provision to comply with, or avoid being subject to, Section 409A, or to
avoid the incurrence of taxes, interest and penalties under Section 409A.


12.No Assurance of Continued Employment by the Company. The granting of the
Option is in consideration of the Employee's continuing as an employee of the
Company. Notwithstanding the foregoing, nothing in this Agreement shall confer
upon the Employee any right to continue as an employee of the Company, or affect
the right of the Company to terminate the Employee's employment (subject to the
terms of any separate employment contract) at any time in the sole discretion of
the Company, with or without cause.


13.Interpretation. The interpretation and construction of any terms or
conditions of the Plan, or of this Agreement or other matters related to the
Plan by the Committee shall be final and conclusive.


14.Enforceability. This Agreement shall be binding upon the Employee and such
Employee's estate, personal representative and beneficiaries.


15.Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of Delaware (regardless of the law that might
otherwise govern under applicable Delaware principles of conflict of laws).


        


[Signature page follows]


















- 5 -






--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officer thereunto duly authorized, and the Employee has hereunto set his or
her hand, all as effective as of the day and year first above written.
CPI Corp.,
a Delaware corporation
By:                            
Title:                        
EMPLOYEE:
/s/James J. Abel
James J. Abel




















































- 6 -


